Citation Nr: 1621921	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran had active service from October 1961 to October 1969, and from July 1996 to December 1996.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an August 2008 rating decision, the RO denied entitlement to a TDIU, and the Veteran appealed this decision.

In December 2011, the Board issued a decision denying the Veteran's TDIU claim.
The Veteran appealed that decision to the United States Court of Appeals for
Veterans Claims (Court). By a March 2013 memorandum decision, the Court vacated the Board's December 2011 decision to the extent it denied a TDIU, and
remanded the case for compliance with the instructions of the memorandum decision.

The Veteran also appealed a September 2011 rating decision denying the Veteran's application to reopen the claim for service connection for IBS.

In December 2013, the Board remanded the matters of entitlement to a TDIU and whether new and material evidence had been received to reopen the claim for service connection for IBS to the Agency of Original Jurisdiction (AOJ) for additional development.

In August 2015, the AOJ awarded a TDIU, representing a full grant of the matter previously on appeal.  Accordingly, it is no longer before the Board.  The remaining claim has returned to the Board for the purpose of appellate disposition. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a January 2016 written correspondence, the Veteran indicated his desire to withdraw his appeal seeking service connection for IBS. The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of whether new and material evidence has been received to reopen the claim for service connection for IBS have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In a written correspondence dated in January 2016 and received in February 2016, the Veteran expressed his intent to withdraw the matter of entitlement to service connection for IBS. Consequently, the Board finds that the Veteran has withdrawn his appeal. Hence, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the matter of whether new and material evidence has been received to reopen the claim for service connection for IBS is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





